Exhibit 10.1

 

--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT

by and between

FBR TRS HOLDINGS, INC.

and

FBR CAPITAL MARKETS CORPORATION

dated as of July 20, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page

ARTICLE I THE CONTRIBUTION

   1

1.1

   Contribution of Equity Interests    1

1.2

   Consideration    1

ARTICLE II REPRESENTATIONS, WARRANTIES AND COVENANTS

   1

2.1

   Representations and Warranties of Acquirer    1

2.2

   Representations and Warranties of Contributor    2

2.3

   Covenants of Acquirer    3

2.4

   Covenants of Contributor    3

ARTICLE III CONDITIONS PRECEDENT TO THE CLOSING

   3

3.1

   Conditions to Acquirer’s Obligations    3

3.2

   Conditions to Contributor’s Obligations    3

ARTICLE IV CLOSING AND CLOSING DOCUMENTS

   4

4.1

   Closing    4

4.2

   Contributor’s Deliveries    4

4.3

   Acquirer’s Deliveries    4

4.4

   Fees and Expenses; Closing Costs    5

ARTICLE V MISCELLANEOUS

   5

5.1

   Entire Agreement; Modifications and Waivers    5

5.2

   Successors and Assigns    5

5.3

   Article Headings    5

5.4

   Governing Law    5

5.5

   Counterparts    5

5.6

   Severability    5

EXHIBITS & SCHEDULES

 

Schedule 1

   Contributed Property

 

(i)



--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT

THIS CONTRIBUTION AGREEMENT (this “Agreement”) is made as of this             
day of July 20, 2006 by and between FBR TRS HOLDINGS, INC., a Virginia
corporation (“Contributor”) and FBR CAPITAL MARKETS CORPORATION, a Virginia
corporation (“Acquirer”).

RECITALS

A. Contributor is the record and beneficial owner of the equity interests set
forth on Schedule 1 attached hereto (the “Contributed Property”).

B. Contributor desires to contribute the Contributed Property to Acquirer, on
the terms and conditions hereinafter set forth.

C. Acquirer desires to acquire the Contributed Property from Contributor, on the
terms and conditions hereinafter set forth.

AGREEMENT

NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE I

THE CONTRIBUTION

1.1 Contribution of Equity Interests. Contributor agrees to contribute,
transfer, assign and convey the Contributed Property to Acquirer, and Acquirer
agrees to acquire and accept transfer of the Contributed Property, pursuant to
the terms and conditions set forth in this Agreement. The Contributed Property
shall be transferred to Acquirer free and clear of any and all liens,
encumbrances, security interests, prior assignments or conveyances, conditions,
restrictions, voting agreements, claims, and any other matters affecting title
thereto.

1.2 Consideration. The total consideration for which Contributor agrees to
contribute and assign the Contributed Property to Acquirer, and which Acquirer
agrees to pay to Contributor, subject to the terms of this Agreement, shall be
45,999,000 shares of common stock, par value $.001 per share, of Acquirer (the
“Consideration”).

ARTICLE II

REPRESENTATIONS, WARRANTIES AND COVENANTS

2.1 Representations and Warranties of Acquirer. Acquirer hereby represents and
warrants to Contributor that the following statements are true, correct, and
complete in all material respects as of the date of this Agreement and will be
true, correct, and complete in all material respects as of the Closing Date:

(a) Organization and Power. Acquirer is a corporation duly organized and validly
existing under the laws of the Commonwealth of Virginia, and has full right,
power, and



--------------------------------------------------------------------------------

authority to conduct its business as presently proposed to be conducted, to
enter into this Agreement and to assume and perform all of its obligations under
this Agreement; and the execution and delivery of this Agreement and the
performance by Acquirer of its obligations under this Agreement have been duly
authorized by all requisite action of Acquirer and require no further action or
approval of Acquirer or of any other individuals or entities to constitute this
Agreement as a binding and enforceable obligation of Acquirer, assuming due
authorization, execution and delivery of this Agreement by Contributor; this
Agreement is the valid and binding agreement of Acquirer, enforceable against
Acquirer in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditor’s
rights generally, and by general principles of equity. Acquirer is duly
qualified to do business and is in good standing in each jurisdiction where such
qualification is required.

(b) Noncontravention. None of the entry into, the performance of, or the
compliance with, this Agreement by Acquirer has resulted, or will result, in any
violation of, default under, or the acceleration of, any obligation under the
Acquirer’s articles of incorporation, bylaws, or any mortgage, indenture, lien
agreement, note, contract, permit, judgment, decree, order, restrictive
covenant, statute, rule, or regulation applicable to Acquirer.

(c) Consideration. The shares of common stock of Acquirer that comprise the
Consideration have been duly authorized, and, when issued and delivered to the
Contributor pursuant to this Agreement, will be validly issued, fully paid and
nonassessable.

(d) Consents. Each consent, approval, authorization, order, license,
certificate, permit, registration, designation, or filing by or with any
governmental agency or body necessary for the execution, delivery, and
performance of this Agreement or the transactions contemplated hereby by
Acquirer has been obtained.

2.2 Representations and Warranties of Contributor. Contributor hereby represents
and warrants to Acquirer that that the following statements are true, correct,
and complete in all material respects as of the date of this Agreement and will
be true, correct, and complete in all material respects as of the Closing Date:

(a) Organization and Power. Contributor is a corporation duly organized and
validly existing under the laws of the Commonwealth of Virginia, and has full
right, power, and authority to conduct its business as presently proposed to be
conducted, to enter into this Agreement and to assume and perform all of its
obligations under this Agreement; and the execution and delivery of this
Agreement and the performance by Contributor of its obligations under this
Agreement have been duly authorized by all requisite action of Contributor and
require no further action or approval of Contributor or of any other individuals
or entities to constitute this Agreement as a binding and enforceable obligation
of Contributor, assuming due authorization, execution and delivery of this
Agreement by Acquirer; this Agreement is the valid and binding agreement of
Contributor, enforceable against Contributor in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditor’s rights generally, and by general principles
of equity. Contributor is duly qualified to do business and is in good standing
in each jurisdiction where such qualification is required.

 

2



--------------------------------------------------------------------------------

(b) Noncontravention. None of the entry into, the performance of, or the
compliance with, this Agreement by Contributor has resulted, or will result, in
any violation of, default under, or the acceleration of, any obligation under
the Contributor’s articles of incorporation, bylaws, or any mortgage, indenture,
lien agreement, note, contract, permit, judgment, decree, order, restrictive
covenant, statute, rule, or regulation applicable to Contributor.

(c) Consents. Each consent, approval, authorization, order, license,
certificate, permit, registration, designation, or filing by or with any
governmental agency or body necessary for the execution, delivery, and
performance of this Agreement or the transactions contemplated hereby by
Contributor has been obtained.

2.3 Covenants of Acquirer. In addition to the acts, instruments and agreements
recited herein and contemplated to be performed, executed and delivered by
Acquirer and Contributor, Acquirer shall perform, execute, and deliver or cause
to be performed, executed, and delivered at the Closing or after the Closing,
any and all further acts, instruments, and agreements and provide such further
assurances as Contributor may reasonably require to consummate the transactions
contemplated hereunder.

2.4 Covenants of Contributor. In addition to the acts, instruments and
agreements recited herein and contemplated to be performed, executed and
delivered by Acquirer and Contributor, Contributor shall perform, execute, and
deliver or cause to be performed, executed, and delivered at the Closing or
after the Closing, any and all further acts, instruments, and agreements and
provide such further assurances as Acquirer may reasonably require to consummate
the transactions contemplated hereunder.

ARTICLE III

CONDITIONS PRECEDENT TO THE CLOSING

3.1 Conditions to Acquirer’s Obligations. In addition to any other conditions
set forth in this Agreement, Acquirer’s obligation to consummate the Closing is
subject to the timely satisfaction of each and every one of the conditions and
requirements set forth in this Section 3.1, all of which shall be conditions
precedent to Acquirer’s obligations under this Agreement.

(a) Contributor’s Obligations. Contributor shall have performed all of its
obligations hereunder which are to be performed prior to Closing, and shall have
delivered or caused to be delivered to Acquirer all of the documents and other
information required to be delivered pursuant to Section 4.2.

(b) Contributor’s Representations and Warranties. Contributor’s representations
and warranties set forth in Section 2.2 shall be true and correct as if made
again on the Closing Date.

(c) No Injunction. On the Closing Date, there shall be no effective injunction,
writ, preliminary restraining order or other order issued by a court of
competent jurisdiction restraining or prohibiting the consummation of the
transactions contemplated hereby.

3.2 Conditions to Contributor’s Obligations. In addition to any other conditions
set forth in this Agreement, Contributor’s obligations to consummate the Closing
is subject to the

 

3



--------------------------------------------------------------------------------

timely satisfaction of each and every one of the conditions and requirements set
forth in this Section 3.2, all of which shall be conditions precedent to
Contributor’s obligations under this Agreement.

(a) Acquirer’s Obligations. Acquirer shall have performed all obligations of
Acquirer hereunder which are to be performed prior to Closing, and shall have
delivered or caused to be delivered to Contributor, all of the documents and
other information required to be delivered pursuant to Section 4.3.

(b) Acquirer’s Representations and Warranties. Acquirer’s representations and
warranties set forth in Section 2.1 shall be true and correct as if made again
on the Closing Date.

(c) No Injunction. On the Closing Date, there shall be no effective injunction,
writ, preliminary restraining order or other order issued by a court of
competent jurisdiction restraining or prohibiting the consummation of the
transactions contemplated hereby.

ARTICLE IV

CLOSING AND CLOSING DOCUMENTS

4.1 Closing. The consummation and closing (the “Closing”) of the transactions
contemplated under this Agreement shall take place at the offices of Hunton &
Williams LLP, 1900 K Street, N.W., Washington, D.C. 20006, or such other place
as is mutually agreeable to the parties as soon as reasonably practicable
following the satisfaction of the conditions set forth in Article III of this
Agreement (the “Closing Date”), or as otherwise set by agreement of the parties.

4.2 Contributor’s Deliveries. At the Closing, Contributor shall deliver the
following to Acquirer:

(a) Authority Documents. Evidence reasonably satisfactory to Acquirer that the
person or persons executing the documents required pursuant to this Agreement on
behalf of Contributor has full right, power, and authority to do so.

(b) Stock Certificates. Certificates representing all of the Contributed
Property, duly endorsed and assigned to Acquirer.

(c) Other Documents. Contributor shall have executed and delivered any other
document or instrument reasonably requested by Acquirer or required hereby.

4.3 Acquirer’s Deliveries. At the Closing, Acquirer shall deliver the following
to the Contributors:

(a) The Consideration. Acquirer shall have executed and delivered to Contributor
a duly signed and endorsed stock certificate representing the Consideration.

(b) Authority Documents. Evidence reasonably satisfactory to Contributor that
the person or persons executing the documents required pursuant to this
Agreement on behalf of Acquirer have full right, power, and authority to do so.

 

4



--------------------------------------------------------------------------------

(c) Other Documents. Acquirer shall have executed and delivered any other
document or instrument reasonably requested by Contributor or required hereby.

4.4 Fees and Expenses; Closing Costs. Acquirer shall pay all fees, expenses and
closing costs relating to the transactions contemplated by this Agreement;
provided however, that Contributor shall pay its own attorneys’ and consultants’
fees and expenses.

ARTICLE V

MISCELLANEOUS

5.1 Entire Agreement; Modifications and Waivers. This Agreement constitutes the
entire agreement among the parties hereto and may not be modified or amended
except by instrument in writing signed by the parties hereto.

5.2 Successors and Assigns. Except as set forth in this Article, this Agreement
may not be assigned by Acquirer or Contributor without the prior approval of the
other party hereto. This Agreement shall be binding upon, and inure to the
benefit of, the Contributor and Acquirer, and their respective legal
representatives, successors, and permitted assigns.

5.3 Article Headings. Article headings and article and section numbers are
inserted herein only as a matter of convenience and in no way define, limit, or
prescribe the scope or intent of this Agreement or any part hereof and shall not
be considered in interpreting or construing this Agreement.

5.4 Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the Commonwealth of Virginia.

5.5 Counterparts. This Agreement may be executed in any number of counterparts
and by any party hereto on a separate counterpart, each of which when so
executed and delivered shall be deemed an original and all of which taken
together shall constitute but one and the same instrument.

5.6 Severability. In case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal, or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision hereof, and this Agreement shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been entered into effective as of the
date above first written.

 

CONTRIBUTOR: FBR TRS HOLDINGS, INC.,
a Virginia corporation By:   /s/ Kurt R. Harrington

Name:

  Kurt R. Harrington

Title:

  CFO and Treasurer ACQUIRER: FBR CAPITAL MARKETS CORPORATION,
a Virginia corporation By:   /s/ William J. Ginivan

Name:

  William J. Ginivan

Title:

  SVP, General Counsel and Secretary

 

6